Citation Nr: 0837903	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  04-24 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

1.	Entitlement to service connection for left ear hearing 
loss.

2.	Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1959 to December 1964.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2003 rating decision of the Oakland, California Department of 
Veterans Affairs (VA) Regional Office (RO).  In the veteran's 
June 2004 VA Form 9, substantive appeal, he requested a 
Travel Board hearing.  Such a hearing was scheduled for 
October 27, 2005; however, a few days prior to the scheduled 
hearing, the veteran cancelled his request.  In June 2007, 
the case was remanded for additional development.  


FINDINGS OF FACT

1. It is reasonably shown that the veteran's left ear hearing 
loss disability is related to his service.  

2. The preponderance of the evidence is against a finding 
that any current tinnitus is related to the veteran's service 
or to any event therein.


CONCLUSIONS OF LAW

1. Service connection for left ear hearing loss is warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.385 (2008).

2. Service connection for tinnitus is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of his claim prior its initial 
adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  January 2002, February 2002, August 2004, and 
June 2007 letters explained the evidence necessary to 
substantiate his claim, the evidence VA was responsible for 
providing, and the evidence he was responsible for 
providing.  He has had ample opportunity to 
respond/supplement the record, and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred earlier in the process.  In compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
June 2007 letter also informed the veteran of disability 
rating and effective date criteria.  The claim was 
readjudicated after all critical notice was issued, and 
development sought by the Board was completed.  See August 
2008 Supplemental Statement of the Case.  The veteran is not 
prejudiced by this process, and it is not alleged otherwise.

The veteran's pertinent postservice treatment records have 
been secured.  The RO arranged for VA examinations in 
November 2002 and October 2007.  The veteran has not 
identified any pertinent evidence that remains outstanding.  
VA's duty to assist is met.  Accordingly, the Board will 
address the merits of the claim.

B.	Factual Background

A certification from the National Personnel Records Center 
(NPRC) in St. Louis, Missouri, reflects that some of the 
veteran's service medical records (SMRs) may have been 
destroyed in a 1973 fire at that facility.  

The veteran's DD 214 lists his military occupational 
specialty as Surface Nuclear Powerplant Operator.

VA outpatient treatment records from May 2001 to June 2002 
show periodic treatment of bilateral hearing loss.  In June 
2001, the veteran complained of subjective decreased hearing 
loss noticed gradually for the past 30 years; his left ear 
was worse than the right.  He reported a history of noise 
exposure in the military and some post-military noise 
exposure (carpentry and farming equipment).  He denied having 
vertigo or tinnitus.  After audiological evaluation, 
asymmetrical hearing loss with the left ear worse than the 
right was diagnosed.  The examiner stated, "It is as likely 
as not that the hearing loss in the right ear is due to noise 
exposure while [the veteran] was on active duty."  In June 
2002, the veteran complained of left ear hearing loss for 
many years.  He reported shooting guns quite often without 
ear protection and denied having vertigo or tinnitus.  The 
physician diagnosed sensorineural hearing loss, left ear 
greater than the right ear, and opined that this was possibly 
due to firearm noise injury.

On November 2002 VA audiological evaluation, puretone 
thresholds, in decibels, were:







HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
65
75
80
LEFT
85
90
90
90
95

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear; the left ear could not be 
established.  The veteran's history of noise exposure 
included aircraft engine noises and working in engine rooms 
while in service.  He denied having tinnitus.  The diagnosis 
was normal sloping to severe high frequency sensorineural 
hearing loss in the right ear and severe to profound 
sensorineural hearing loss in the left ear.  After noting 
that he had not reviewed the claims file, the examiner 
opined, "Hearing loss, [right ear], is as likely as not due 
to noise exposure experienced in the service.  Hearing loss, 
[left ear], due to unknown causes."

On October 2007 VA audiological evaluation, puretone 
thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
70
75
90
LEFT
85
90
95
95
100

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 0 percent in the left ear.  
The veteran complained of constant "roaring" tinnitus.  The 
examining audiologist noted that roaring tinnitus was 
generally not associated with noise-induced tinnitus, but 
more indicative of some type of pathology, such as a vascular 
problem.  In May 2008, she reviewed the claims file, and, 
after noting that there were no STRs available, offered the 
following opinion statement, "I cannot resolve [the issues 
of left ear hearing loss and tinnitus] without resorting to 
mere speculation."  

As part of the veteran's October 2007 VA examination, he was 
also seen by an otolaryngologist who opined, "I feel that 
[the veteran] has bilateral noise induced hearing loss; I 
feel this way because the left ear must have been exposed to 
the same noise as the right ear.; [sic] in addition to the 
noise induced loss the left ear has additional damage to the 
left ear.  The most likely cause is vascular due to age, 
diabetes, hypertension and hyperlipidemia."

In the veteran's January 2004 notice of disagreement (NOD), 
he stated that he told the November 2002 VA examiner that he 
did have ringing in his ears.

C.	Legal Criteria and Analysis

As the veteran's service records were apparently in large 
part destroyed by a fire at the facility storing such 
records, VA has a heightened obligation on the Board's part 
to explain its findings and conclusions, and carefully 
consider the benefit-of-the-doubt rule.  See Cromer v. 
Nicholson, 19 Vet. App. 215 (2005).  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. 
§ 3.303.  Service connection also may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Hickson v. West, 12 
Vet. App. 247 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and an evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

Left Ear Hearing Loss

Service incurrence or aggravation of organic disease of the 
nervous system (to include sensorineural hearing loss) may be 
presumed if such is manifested to a compensable degree within 
a year of a veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

It is not in dispute that the veteran now has a left ear 
hearing loss disability by VA standards, as such is shown by 
official audiometry.  Given his occupational specialty of 
Nuclear Powerplant Operator, it may also be conceded that he 
likely had some degree of exposure to noise trauma in 
service.  What he must still show to establish service 
connection for the left ear hearing loss is that it is 
related to the noise trauma in service.  

On June 2001 VA audiological evaluation, the examiner did not 
comment as to the etiology of the veteran's left ear hearing 
loss.  On November 2002 VA examination, the examining 
audiologist opined that the left ear hearing loss was "due 
to unknown causes," but provided no rationale for his 
opinion; he also noted that he had not reviewed the claims 
file.  On October 2007 VA examinations, an audiologist 
indicated that a nexus opinion could not be given without 
resorting to mere speculation.  However, an examining 
otolaryngologist opined that the veteran's left ear hearing 
loss was noise-induced, and explained the rationale for this 
opinion by stating, "The left ear must have been exposed to 
the same noise as the right ear.

The Board finds the October 2007 VA otolaryngologist's 
opinion the most probative, and persuasive, evidence in this 
matter.  It is given by a physician who specializes in 
diseases of the , and he explains the rationale for the 
opinion.  The Board finds no reason to question the opinion 
of VA's own expert.  As this competent evidence supports the 
veteran's claim, the Board concludes that service connection 
for left ear hearing loss is warranted.

Tinnitus

It is not in dispute that the veteran has tinnitus as such 
disability was noted on VA audiological evaluation.  As was 
noted above, it is also not in dispute that he likely was 
exposed to noise trauma in service.  What he must still show 
to establish service connection for tinnitus is that it is 
related to his service/noise exposure therein.  There is no 
competent evidence in the record that supports the veteran's 
allegation that there is such a nexus.

Significantly, May 2001 to June 2002 VA outpatient treatment 
records are silent for any complaints, findings, treatment, 
or diagnosis of tinnitus.  Notably, in June 2001 and June 
2002, the veteran denied having tinnitus, and on November 
2002 VA examination, it was again noted that the veteran 
denied having tinnitus.  In his January 2004 NOD, the veteran 
reported that this was an error as he had complained of 
ringing in his ears.  

The earliest clinical notation of tinnitus of record is on 
October 2007 VA examination, when the veteran complained of 
"roaring" tinnitus.  The report of this examination also 
contains the only medical opinion in the record that 
specifically addresses whether the veteran's tinnitus is 
related to his service (and specifically noise exposure 
therein).  The examining audiologist noted that roaring 
tinnitus is generally not associated with noise-induced 
hearing loss, but is indicative of some type of pathology, 
like a vascular problem, etc.  In May 2008, after reviewing 
the claims file, that audiologist further indicated that she 
could not give a positive nexus opinion without resorting to 
mere speculation.  There is no competent (medical opinion) 
evidence to the contrary.  As these opinions were by an 
audiologist (who would be qualified to provide it), were 
based on a review of the record, and included an explanation 
of the rationale for the opinion, they have substantial 
probative value.  Because there is no competent evidence to 
the contrary, they are persuasive.  

The veteran's own statements relating his tinnitus to noise 
exposure in service are not competent evidence, as he is a 
layperson, and lacks the training to opine regarding medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).   

The preponderance of the evidence is against a finding of a 
nexus between the veteran's tinnitus and his service/noise 
trauma therein.  Consequently, the preponderance of the 
evidence is against this claim.  In such a situation, the 
benefit of the doubt doctrine does not apply and the claim 
must be denied.


ORDER

Service connection for left ear hearing loss is granted.

Service connection for tinnitus is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


